 In the MatterOfJ&, LAUGHLIN STEEL CORPORATION, PITTSBURGHWORKS,\andUNITED STEELWORKERS OF AMERICA(CIO)Case No. 6-R-905.-Decided July 14, 19414Messrs. James C. BeechandW. H. Harvey,of Pittsburgh, Pa., forthe Company.Mr. Philip M. Curran,of Pittsburgh, Pa., for the Union.Mr. Joseph C. Wells,of counsel to the Board.'DECISIONANDDIRECTION OF ELECTION'STATEMENT OF THE CASEUpon a petition duly filed by United Steelworkers of America(CIO), herein called the Union, alleging that a question affectingcommerce had arisen concerning the representation of employees ofJones & Laughlin Steel Corporation,PittsburghWorks,Pittsburgh,Pennsylvania,herein called the-Company,the-National Labor Rela-tions Board provided for an appropriate hearing upon due noticebeforeW. G. Stuart Sherman, Trial Examiner.Said hearing washeld at Pittsburgh;'Pennsylvania, on May 15, 1944.All parties wereafforded full opportunity to be heard, to'examine and cross-examinewitnesses,to introduce evidence bearing on the issues,and to file briefswith the Board.The Trial Examiner's' rulings mad"e'at'the hearingare free from prejudicial error and are hereby, affirmed.Upon the entire record in the case,the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYJones & Laughlin Steel Corporation is_a Pennsylvania corporationengaged- in the manufacture and sale of steel and steel products. Itoperates plants located in Pittsburgh, Pennsylvania., Aliquippa, Penn='sylvania, and Cleveland, Ohio.During the past year the Companyused at its Pittsburgh plants 8;000,000,'tons of raw materials, of 'whichapproximately 50 percent was shipped from points, outside the Stateof Pennsylvania.Duringthe same period, the Company's Pittsburgh57 N. L. R. B., No 66.357I 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDplants -manufactured; and sold approximately 2,000,000 tons of steel,of which approximately 75 percent was shipped to points outside theState.IThe Company admits, for the purpose of this proceeding, that itis engaged in commerce within the meaning of the National LaborRelations Act.II.TILE ORGANIZATION INVOLV EDUnited Steelworkers of America, affiliated with Congress of In-dustrial Organizations, is a labor organization admitting to member-ship employees of the Company..III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as the-exclusive bargaining-representative of certain chemists until theUnion has been certified by the Board in an appropriate unit.A statement of the Field Examiner and a certain letter, introducedinto evidence at the hearing, indicate that the Union represents asubstantial number of the employees here involved.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9'(c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNIT; THE DETERMINATION OF REPRESENTATIVESThe Union, by, its .petition in-this -proceeding, seeks,-to be certifiedas the exclusive bargaining representative of all salaried chemistsdoing work comparable to that performed by the hourly paid chem-ists employed by the Company in its chemical laboratory departmentat the Pittsburgh plants.The Union contends that these salariedchemists should- be included in the existing unit of production andmaintenance employees in which the hourly paid' chemists are rep-resented.There is no dispute as to the Union's status as the exclu-sive representative of the employees in the existing unit and theUnion does not seek an election therein.The Company opposes theenlargement of the existing unit and contends that the petition shouldbe dismissed or, alternatively, that the Board should find appropriatea unit comprised of all salaried employees of the chemical laboratorydepartment, of the, Pittsburgh plants, excluding supervisory em-The Field Examiner reported that a Certification of Membership, subscribedand swornto by the president of the local union, states that 10 of the 13 employees for whom theUnion petitions are members of the Union.The letter Is addressed to "The Officers of The Local 1272 of The USA-CIO" andbears apparently genuine signatures of employees who are among the group for whom theUnion here petitionsThe letter requests the Union- to act as the exclusive agent of thesignatories to bargain with the Company JONES & LAUGHLIN'STEEL CORPORATION, PITTSBURGH WORKS 359ployees.The Company-supports its first `contention with an allega-tion that the salaried ,chemists petitioned for by the Union aresupervisory employees within the Board's usual definition.Itsalternative contention is based on arguments that salaried chemistsdo not perform work comparable to that performed by hourly paidchemists; and that, in the history of collective bargaining betweenit and the'Union and between the Union and other basic steel com-panies, the traditional units for collective bargaining for productionand maintenance employees have excluded salaried employees.Since 1937 the Union has bargained with the Company on behalfof all employees of the Company, excluding foremen or assistant -foremen in charge of any classes of labor,labor, watchmen, and salariedemployees. In 1942 the parties added nurses to the exclusions.2TheNational War Labor Board by Directive Order of December 27, 1943,,extended the terms-and-conditions of the 1942 agreement.3For convenience we will classify the chemists employed by the Com-pany in its chemical laboratory department at the Pittsburgh plantsinto four groups designated as hourly paid chemists, salaried chem-ists, special salaried chemists, and supervisory chemists.Hourly Paid Chemists.Approximately 30 hourly paid chemists,'who are included in the existing unit of production and maintenanceemployees, analyze steel during the manufacturing process for con-taminating agents.Their work is considered routine, and all chem-ists employed in the department are capable of performing theirduties.Of the ordinary analyses made by the chemical laboratorydepartment during the manufacturing process, these chemists performall but those for sulphur and carbon. Entrance qualifications for thesepositions do not necessarily include technical training.There is nodispute between the parties as to the status of these chemists, who arenow presented by the Union.Salaried Chemists.Twelve chemists speed 'about 78 percent of theirtime in the performance of duties identical to those performed by thehourly paid chemists.The remainder of their time is spent in makinganalyses for sulphur and carbon, and performing other miscellaneoustests.These chemists work in the same laboratories and'nd coordinatetheir work with the hourly paid chemists. The chemists in this groupare recruited from among the hourly paid chemists and receive ap-proximately 25 percent more pay than the hourly paid chemists.Acompany witness' testified to'the effect that turn foremen are recruited2 At the hearing, a companywitnesstestified to the effect that the partiesagreed toexclude nurses,although they were hourly paid, on the ground that they werenot properlycovered by the production and maintenance workers' contract.8 ,The Companycontendsthat this Directive Order actsas a bar to a present determinationof a questionof representation.We find no merit in this contention,since no investiga-tion or determination of representativesaffectingemployees covered bythe 1942 agreementis involved in this proceeding. 360DECISIONS OF NATIONALLABOR RELATIONS BOARDfrom this group. Some of these chemists substitute for, the turn fore-men who are off duty every seventh day. There is no set plan by whichsubstitute foremen are assigned. It appears that some of the grouphave never received the assignment while others have oh sever-al -6c60-,sions.These are the chemists whom the Union would include, bythis proceeding, in the existing production and maintenance unit.'Special Salaried Chern,ists.Five salaried chemists perform dutiessuch as analyses of special alloys, ferro alloys; and electrical furnacesteels.it appears that a relatively small percentage of theirtime is'spent in the performance of the routine duties performed by the otherthe other salaried chemists:They do not substitute as foremen, and arerecruited from either the other salaried chemists or general applicantswho possessthe requisite skill or technical knowledge.Two of thesechemists have the technical, education required of professional them-,ists, and the other -three are. chemists whose training was-acquired- by,practical experience ^in the industry.The Union does not seek torepresent'these chemists.Supervisory Chemists.Approximately 11 chemists clearly aresupervisory employees.In addition to the chemists. described above, the chemical labora-tory department employs, two persons, paid on a salary basis, whoseduties areentirely clerical.`Inasmuch'as it appears that only some of the salaried chemistsdirect the work of other chemists, and then only in a substitute capacityon irregular occasions,-we find that the 12 salaried chemists, for whomthe Union here petitions, are not supervisory employees within our-usualdefinition.'Furthermore, since these 12 salaried chemists spendat least. 78 percent of their time in' the performance of duties whichare an integral part of the production process; are subject to the,same,supervisory control as the hourly paid chemists who are undisputedlyproduction workers, and work alongside and in cooperation with, thehourly paid chemists,' we are of the opinion'that they may properly,form a part of the existing unit,in which the hourlypaid chemists' arerepresented; if they so desire.In regard to the Company's, contention that salaried employees.should not be included in the same unit with. hourly paid employeesbecause of the history of collective bargaining between the Union andbasic steel companies, we have stated frequently, that for the purposeof, determining appropriate bargaining units we will not distinguish4At the hearing these chemists were identified as John J.- Barrett,Harry Eckhardt,A J. Haller, E. Lauer,Arthur McKay,Harry F. Murgaugh',P. C. Ross, w. J'Saueis, Harry-F Schultz,W. J Spokane.F Steirhein;and Edward Yeager.5 SeeMatter of Dixie GreyhoundLines,Inc.,52 N. L. It.B. 424.These' considerations clearly do not apply to the five 'special salaried chemists'and thetw? salaried clerical employeesof thechemical laboratory department' JONES & LAUGHLIN STEEL CORPORATION,PITTSBURGH WORKS 361between employees paid on a salary basis and those paid on an hourlybasis solely on the ground of the difference in mode of payment; 7 and,although the history of'collectivebargainingin the industry is a fac-tor which we have here considered,we can perceive nothing in thefacts presented in this case to warrant a deviation from our usualpolicy.In accordancewith the foregoingconsiderations,we shall direct an'election among the salaried-chemists for whom the Union petitions,in this proceeding to determine whether ornot they wishto be repre-sented by the Union.In the event that a majority of their numberselect the Union as their collective bargaining representative,they willhave indicated their desire to-be part of the appropriate unit presentlyrepresented"by the Union, and will be part of such unit.Accordingly we shall direct that the question concerning repre-sentationwhichhas arisen be resolved by an election by secret ballotamong the salaried chemists,excluding the supervisory chemists andspecial salaried chemists,who were employed by the Company at itsPittsburgh plants during the pay-roll period immediately preceding-the date ofthe Direction of Election herein,subject to the limitations.and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations.Oct; and -pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Jones & Laughlin,Steel Corporation, Pittsburgh, Pennsylvania, an election by secretballot shall be conducted as early as possible, but not later than thirty-(30) days from the date of this Direction,' under the direction andsupervision of the Regional Director for the Thirteenth Region, act-ing in this matter as agent for the National Labor Relations Board,,and subject to Article III, Sections 10 and 11, of said Rules and Regu-lations, among the salaried chemists, excluding the special salariedchemists and supervisory chemists,, in the Company's employ at thePittsburgh plants who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll, period _ because they-were illor on vacation or temporarily laid off, and including employees in the- _armed forces of the United`States' who present themselves in person'SeeMatter of American Radiator Company, 7NL R. B. 542;Matterof Inland Steel'Company, 9N. L. R B.783;Matter of General Motore Corporation,27 N. L.R. B. 1196;Matter of Bendix Av,ation,Ltd,52 N. L.R B. 1182;Matter of Edge water-Steel Company,56 N. L.It.B. 1778. 362DECISIONS OF NATIONALLABORRELATIONS BOARDat the polls, but excluding those employees who have since quit orbeen discharged for cause and have not been rehired or reinstated priorto the date of the election, to determine whether or not they desire tobe represented by :United Steelworkers of.America,,affiliated with theCongress of Industrial Organizations, for the purposes of collectivebargaining.MR. JOHN M. HUSTON<,took no part in the consideration of the aboveDecision and Direction of Election.-ld